Case: 15-14603   Date Filed: 01/10/2017   Page: 1 of 8


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-14603
                         Non-Argument Calendar
                       ________________________

                        Agency No. A087-501-681



NANCY WANJIRU IGAMBA,

                                                                       Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (January 10, 2017)

Before HULL, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 15-14603     Date Filed: 01/10/2017     Page: 2 of 8


      Nancy Wanjiru Igamba, a native and citizen of Kenya, seeks review of the

Board of Immigration Appeals’ (“BIA”) final order adopting and affirming the

Immigration Judge’s (“IJ”) denial of her application for asylum, withholding of

removal, and Convention Against Torture (“CAT”) relief. After review, we

dismiss in part and deny in part the petition for review.

                           I. BACKGROUND FACTS

A.    Asylum Application

      In May 2008, Igamba entered the United States on a B2 visitor’s visa, with

authorization to remain until November 2008. In May 2009, Igamba filed an

application for asylum and withholding of removal under the Immigration and

Nationality Act (“INA”) and for relief under CAT.

      Igamba claimed she had suffered past persecution and feared future

persecution by the Mungiki, a quasi-religious criminal organization in Kenya that

is predominantly made up of members of the Kikuyu ethnic group. Igamba alleged

that the Mungiki had targeted her for persecution, including rape, genital

mutilation, and murder, because (1) she was a Christian woman of Kikuyu

ethnicity who was uncircumcised, unmarried, and independent, and (2) she had

formerly worked for the Kenyan police force and was wrongly believed by the

Mungiki to have been involved in the Kenyan police’s extrajudicial murder of a

Mungiki leader, George Waweru.


                                          2
              Case: 15-14603     Date Filed: 01/10/2017   Page: 3 of 8


      According to Igamba’s affidavit, in February 2008, six months after Waweru

was killed in August 2007, three unknown men approached her at a bus stop. One

of the men identified himself as Mungiki, accused her of being involved in

Waweru’s killing, and threatened to circumcise her. The man warned Igamba that

if she reported the encounter, the Mungiki would kidnap, circumcise, rape, and kill

her. Igamba did not report the incident. A month later, an unknown man forced

his way into Igamba’s home and attempted to rape her. When a neighbor knocked

on her door, Igamba’s assailant fled. Igamba moved into her sister’s home in a

different neighborhood to avoid further attacks.

      Igamba also submitted an affidavit from Dr. Frank Holmquist, a professor of

politics with specialization in Kenyan studies. According to Dr. Holmquist: (1) the

Mungiki engaged in extortion, intimidation, mutilations, kidnappings, and

execution style killings, including brutal revenge killings; (2) the Kenyan

government and police had been in a bloody battle with the Mungiki for years; (3)

the Mungiki’s favored targets included the police, individuals they believe have

collaborated with the police against them, and uncircumcised or otherwise

“disobedient” Kikuyu women; (4) the Kenyan government was widely believed to

have carried out unauthorized killings of suspected Mungiki members; (5) a human

rights group suspected George Waweru was kidnapped and killed by the police; (6)

the circumstances of Igamba’s work for the police and her proximity to Waweru


                                          3
              Case: 15-14603     Date Filed: 01/10/2017    Page: 4 of 8


(who was her friend and neighbor) made it reasonable for the Mungiki to believe

she was a police spy who had facilitated Waweru’s murder; (7) once the Mungiki

label an individual a betrayer, members will target the individual for torture and

death; and (8) because the Mungiki could carry out their threats anywhere in

Kenya, Igamba could not safely live in Kenya

B.    Immigration Proceedings

      In her petition to this Court, Igamba contends only that she demonstrated

that she had a well-founded fear of future persecution based on her membership in

a particular social group.

      Igamba does not challenge the BIA’s ruling that she waived her CAT claim

and her persecution claims based on her race and religion. These claims are

therefore deemed abandoned. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226,

1228 n.2 (11th Cir. 2005). In addition, Igamba’s petition does not contain any

meaningful argument that she demonstrated past persecution based on her

membership in a particular social group. Thus, she has abandoned this claim as

well. See Cole v. U.S. Att’y Gen., 712 F.3d 517, 530-31 (11th Cir. 2013)

(explaining that to adequately raise an issue, the party must specifically and clearly

identify the issue in the opening brief and devote a discrete portion of his argument

to that issue). Accordingly, we outline the IJ’s and the BIA’s findings only as they

pertain to Igamba’s future persecution claim based on her membership in a


                                          4
              Case: 15-14603     Date Filed: 01/10/2017   Page: 5 of 8


particular social group. Both the IJ and the BIA considered her social group to be

perceived collaborators with the Kenyan police. Igamba does not dispute this

characterization.

      After a hearing at which Igamba testified, the IJ denied Igamba all requested

relief. The IJ found Igamba’s documentary and testimonial evidence was credible,

but concluded, inter alia, that she had not proven that she had a well-founded fear

of persecution on account of a protected ground. Relevant to this appeal, the IJ

concluded that Igamba’s proposed social group of “people perceived as

collaborators with the Kenyan police,” lacked the required “socially visibility”

because it “was not shown to be a recognizable segment or group in Kenyan

society.”

      As to the issue of well-founded fear, the IJ discounted Dr. Holmquist’s

opinion that Igamba could not live safely in Kenya. The IJ explained that Dr.

Holmquist’s unsupported conclusion on this point touched on the ultimate issue in

the case. The IJ further pointed out that Igamba did not experience any problems

in Kenya once she relocated to a different neighborhood and that five years had

passed since Igamba’s two encounters with the Mungiki had occurred. Thus, the IJ

found that Igamba did not demonstrate a well-founded fear of future persecution.

The IJ further concluded that, because Igamba could not satisfy the lower burden




                                         5
              Case: 15-14603     Date Filed: 01/10/2017    Page: 6 of 8


of proof for asylum, she had not met the higher burden for withholding of removal

under the INA.

      On appeal to the BIA, Igamba’s brief argued that: (1) she belonged to a

particular social group; and (2) her fear of future persecution was well-founded.

As to the social group issue, Igamba contended that her particular social group was

“perceived as a group by society,” and that standing up to the Mungiki was an

immutable characteristic, as once a Kenyan did this, he or she could not take it

back. As to the well-founded fear issue, Igamba argued that the IJ had erred in

disregarding information in Dr. Holmquist’s affidavit about the violent nature of

the Mungiki and that the IJ had failed to explain how a reasonable person in

Igamba’s situation would not be afraid to return to Kenya given this evidence.

      The BIA adopted and affirmed the IJ’s decision. As to asylum, the BIA

concluded, inter alia, that Igamba could not establish a well-founded fear of future

persecution based on a protected category. The BIA determined, among other

things, that Igamba’s identified group—collaborators with the Kenyan police—

lacked “the particularity and social distinction (formerly referred to as social

visibility)” necessary to constitute a particular social group. The BIA concluded

that Igamba’s evidence “of country conditions that members of the general

population in Kenya [who] oppose the criminal organization the Mungiki [are]

subject to acts of criminality and retribution” did not establish that her proposed


                                           6
                Case: 15-14603       Date Filed: 01/10/2017       Page: 7 of 8


social group met the required criteria. The BIA concluded that the IJ had properly

discounted Dr. Holmquist’s affidavit, as Dr. Holmquist did not support his

conclusion that Igamba would likely face torture and persecution at the hands of

the Mungiki if she was forced to return to Kenya, and he was not made available

for testimony or cross-examination in support of his opinion. Like the IJ before it,

the BIA determined that, because Igamba could not establish her asylum eligibility,

she also failed to meet the higher burden of proof necessary to establish eligibility

for withholding of removal. 1

                                     II. DISCUSSION

       In her counseled petition for review, Igamba argues that: (1) the IJ ignored

the details of her credited testimony, which established that the Mungiki had

targeted her because they believe she was involved in the Kenyan police’s killing

of Waweru and “[t]his at least makes the case for withholding of removal and

relief under the Convention against Torture”; and (2) Dr. Holmquist’s affidavit

supporting her claim was “detailed and plausible,” and the IJ “was not entitled to

discount this credible evidence.”

       For Igamba to obtain a reversal on either an asylum or withholding of

removal claim, she must show that the IJ and the BIA erred in concluding that

“people perceived as collaborators with the Kenyan police” are not a cognizable

       1
        Where, as here, the BIA expressly adopts the IJ’s decision, we review the decisions of
both the BIA and the IJ. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001).
                                               7
              Case: 15-14603    Date Filed: 01/10/2017   Page: 8 of 8


particular social group under the INA. See INA § 241(b)(3)(A), 8 U.S.C.

§ 1231(b)(3)(A), 8 C.F.R. § 208.13(b). Igamba’s appeal brief to this Court,

however, makes no argument about whether her proposed group qualifies as a

particular social group. Therefore, she has abandoned any challenge to this ground

for denying her application for asylum and withholding of removal. See

Sepulveda, 401 F.3d at 1228 n.2. Further, we need not address whether Igamba’s

evidence established that she had an objectively reasonable fear of the Mungiki or

any other issues Igamba’s petition for review raises. Because Igamba does not

dispute the determination of the IJ and the BIA that she failed to show she was a

member of a particular social group within the meaning of the INA, we deny her

petition for review.

      PETITION DENIED.




                                         8